Citation Nr: 0707912	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

3.  Entitlement to an initial compensable rating for right 
great toe injury residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from April 2000 to April 
2003.  

These matters arise before the Board of Veterans' Appeals 
(Board) from rating decisions of July 2003 (low back and 
bilateral shin splints claims) and May 2004 (right big toe 
claim) issued by, respectively, Department of Veterans 
Affairs (VA) Regional Offices (RO's) in St. Petersburg, 
Florida and Montgomery, Alabama.  The claims are currently 
under the jurisdiction of the RO located in Columbia, South 
Carolina.  

Regarding the two increased rating issues now on appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as each of these 
matters were placed in appellate status by the filing of a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Fenderson doctrine applies.  Hence, the 
Board has restyled these issues.

For the reasons outlined below, the matters involving higher 
ratings for the low back strain and the right great toe 
injury residuals are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on her part.


FINDING OF FACT

The competent evidence of record does not show that the 
veteran currently has bilateral shin splints.  


CONCLUSION OF LAW

Bilateral shin splints were neither incurred nor aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.326(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a May 2003 
letter and a June 2004 statement of the case (SOC) fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  A May 2006 letter 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what she 
needed to show to support a claim for entitlement to service 
connection, as well as informed her of her duty to submit all 
pertinent evidence in her possession.  The content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant was provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to the VA notice.  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  Hence, VA has fulfilled its 
duties under the VCAA.  To the extent that VA has failed to 
fulfill any duty to notify and assist the veteran, such error 
is harmless since there is no evidence the error reasonably 
affects the fairness of the adjudication.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
Id.

Entitlement to service connection for bilateral shin splints

The veteran claims that she has bilateral shin splints as a 
direct result of her active duty.  See VA Form 9, dated in 
June 2004.  

The veteran's service medical records, voluminous in number, 
show that clinical evaluation in March 2000 (enlistment) of 
the veteran's lower extremities was normal.  She complained 
of right lower leg pain in July 2000, at which time shin 
splints was diagnosed.  In December 2000, she complained of 
bilateral shin splints; shin splints, also referred to as 
anterior tibial tendonitis, was diagnosed.  Anterior tibial 
tendonitis was also diagnosed in January 2001.  On review of 
the remainder of the veteran's service medical records, the 
Board finds that while the veteran complained of occasion 
shin splints, this condition had been "quiet now for the 
past two years" as she did not go on long runs anymore.  See 
the report of a January 2003 VA orthopedic examination 
(afforded the veteran during her period of active military 
service).  Physical examination in January 2003 revealed no 
swelling, deformity, or abnormality to palpation of the shins 
from the kneecaps to the ankles bilaterally.  The examiner 
commented that these findings were normal and did not 
indicate any physical impairment.  Shin splints were not 
diagnosed.  

On June 2003 VA general medical examination, the veteran 
denied being currently treated for any medical condition.  
She gave a history of having shin splints in-service, and 
current pain when walking up stairs.  She added her shins 
hurt after walking for about three hours.  Examination showed 
the veteran's gait to be normal.  History of bilateral shin 
splints was diagnosed.  The examiner added that X-ray 
examination was normal, and that mild "function" loss due 
to pain was present.  

VA outpatient medical records, dated from May 2003 to July 
2004, are devoid of any mention of with complaints or 
diagnoses concerning the veteran's claimed bilateral shin 
splints disorder.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing her symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, while the veteran had some acute episodes of 
diagnosed shin splints in the early part of her military 
service, no shin-related disorder was noted either in the 
course of an in-service January 2003 VA examination or at the 
time of a post-service June 2003 VA general medical 
examination.  Further, the medical records on file dated 
since 2003 make no mention of a current diagnosis of 
bilateral shin splints.  In the absence of proof of a present 
disability, there cannot be a valid claim [of service 
connection].  Hickson, supra.  See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The veteran was advised that to 
establish service connection for a claimed disability, she 
must show that she has such disability.  See May 2003 letter. 
 She has not submitted any evidence of a current diagnosis of 
a bilateral shin disorder which is related to service. 
 Hence, this claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, supra.


ORDER

Service connection for bilateral shin splints is denied.

REMAND

In the course of a January 2003 VA orthopedic examination, 
conducted during the veteran's active military service, the 
examiner essentially found normal lumbar spine findings.  At 
a post-service June 2003 VA general medical examination, the 
most recent examination of the veteran's service-connected 
lumbar spine and right great toe disorders, the examiner 
indicated that the veteran's medical records were not 
available for review.  She complained of daily back pain and 
of low back flare-ups three times a week.  She also 
complained of right great toe numbness.  Lumbar strain was 
diagnosed; X-ray examination was noted to be normal.  The 
examiner commented that the veteran's low back was manifested 
by mild functional loss due to pain and decreased range of 
motion.  Status post traumatic injury of the right great toe 
was also diagnosed and X-ray examination was reported to be 
normal.  Residual numbness and mild functional loss was also 
diagnosed.  

As noted, the evidentiary record includes post-service VA 
medical records dated from May 2003 to June 2004.  These 
records include several instances where she was seen for low 
back pain-related complaints.  This treatment is noted to 
have been accomplished in the Montgomery, Alabama area.  As 
noted above, the claims are now under the jurisdiction of the 
VA RO in Columbia, South Carolina.  No medical records 
associated with treatment either after June 2004 or from 
medical facilities located in South Carolina are of record.  

As part of an April 2006 Statement of Accredited 
Representative in Appealed Case it was argued that the 
"veteran argues that the clinical evidence of record is 
sufficient to demonstrate the right great toe and back 
conditions have both increased in severity...."  

The Court has held that when a veteran-claimant alleges that 
her service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination. 
 Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Hence, the veteran should be scheduled for a new 
orthopedic examination.  

The Board further observes that neither of the above-
mentioned 2003 VA examination reports provide a clear picture 
as to the functional impairment due to incoordination, 
weakened movement, excess fatigability on use, and pain or 
the functional impairment during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. 
 Essentially, the Board observes that review of the above-
mentioned VA examinations dated in January and June 2003 
reveal that neither include clinical findings sufficient to 
rate either the service-connected low back or right great toe 
disability under the applicable criteria, both current and 
those previously in effect.  Also, and of significant note, 
the appeals are from initial ratings assigned with the grant 
of service connection, and the entire appeal period and 
"staged" ratings are for consideration.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that she identify any healthcare 
professional, either VA or private, who 
treated her for her service-connected low 
back and/or right great toe disorders 
since June 2004.  With the veteran's 
assistance, the RO should take efforts to 
obtain any outstanding records of 
pertinent treatment.  If, after making 
reasonable efforts, the RO cannot locate 
any record identified by the appellant 
the RO must specifically document what 
attempts were made to locate the records, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then:  (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  After all pertinent evidence has been 
gathered and associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and severity of her low back 
strain and right great to injury 
residuals.  The claims folder is to be 
made available for the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating lumbar spine 
and toe-related disorders the examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any pertinent complaints.  
Regarding the veteran's service-connected 
spine disorder, the examiner should be 
provided copies of the current criteria 
for rating spine disorders, and the 
criteria in effect prior to September 26, 
2003.  The clinical findings reported 
must include findings sufficient to rate 
the disabilities under each set of 
criteria, both current and those 
previously in effect. Any studies, such 
as X-ray examination, MRI, or 
neurological studies, deemed necessary 
should be completed.  

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
either or both of the service-connected 
disorders.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  In 
addition, after considering the veteran's 
documented medical history and 
assertions, the examining physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express any such additional functional 
loss in terms of additional degrees of 
limited motion.  

A complete rationale for any opinions 
expressed must be provided.

3.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  In 
regard to both increased rating claims, 
RO consideration of a staged rating must 
be documented in writing.  If the appeal 
is to any extent denied, the veteran and 
her representative should be provided a 
supplemental SOC (SSOC) (in accordance 
with 38 U.S.C.A. § 7105 (West 2002)) 
which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


